DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claim(s) 14 and 15 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method/apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/17/2022. Applicant's election with traverse of Group I, Claim(s) 1-13 in the reply filed on 02/17/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a burden.  This is not found persuasive because Group I and Group II are distinct for their separate status in the art as shown by their different classification.
The requirement is still deemed proper and is therefore made FINAL.


Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 11/20/2020 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-13 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Publication No. 20140366760 to Boland et al. (hereinafter “Boland”).
With respect to claim 1, Boland discloses a drying system for drying a substrate (900 FIG. 9), the drying system comprising: at least one dryer that is configured to supply thermal energy to the substrate to dry the substrate via an evaporation of fluid (940 FIG. 9); at least one temperature sensor that is configured to detect at least one temperature value of a temperature of the substrate (980 FIG. 9); and a processor (340, 1000/1002 FIG. 10) that is configured to: compare the temperature value with a temperature threshold that depends on an equilibrium temperature, wherein the equilibrium temperature is a temperature where an equilibrium of latent heat and supplied thermal energy (340, 1000/1002 FIG. 10 [0049]-[0057]); and determine information corresponding to a degree of drying of the substrate based on the comparison, and/or operate the dryer based on the comparison (340, 1000/1002 FIG. 10 [0049]-[0057]).
With respect to claim 2, Boland discloses wherein: the temperature sensor is configured to detect a temperature curve of the temperature of the substrate during the drying within the dryer, the temperature curve indicating the temperature of the substrate as a function of time, or as a function of position along a drying route of the dryer (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]); and the processor is configured to: determine, via comparison of the temperature curve with the temperature threshold, a slope point in time and/or a slope position along the drying route at which the temperature of the substrate reaches or exceeds the temperature threshold (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]); and determine the information corresponding to the degree of drying of the substrate based on the determined slope point in time and/or based on the determined slope position, and/or operate the dryer based on: the determined slope point in time and/or the determined slope position (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]).
With respect to claim 3, Boland discloses wherein: the temperature sensor is configured to detect a temperature curve of the temperature of the substrate during the drying within the dryer; wherein the temperature curve indicates the temperature of the substrate as a function of time or as a function of position along a drying route of the dryer (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]); and the processor is configured to: compare the measured temperature curve with a reference curve indicative of a reference temperature or nominal temperature of the substrate as a function of time or as a function of position along a drying route of the dryer (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]); and determine the information corresponding to the degree of drying of the substrate based on the comparison, and/or operate the dryer based on the comparison (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]).
With respect to claim 4, Boland discloses wherein the processor is configured to: compare the temperature value with characteristic data indicative of a correlation between the temperature of the substrate and indicative of a degree of drying for the equilibrium temperature and/or for the temperature threshold; and determine the degree of drying of the substrate based on the comparison, and/or to operate the dryer based on the comparison (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]).
With respect to claim 5, Boland discloses wherein the processor is configured to: determine that the substrate has not yet entirely dried in response to a determination that the temperature value is less than the temperature threshold; or determine that the substrate has dried completely in response to a determination that the temperature value is greater than the temperature threshold (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]).
With respect to claim 6, Boland discloses wherein the processor is configured to: determine that the substrate has not yet entirely dried in response to a determination that the temperature value is less than the temperature threshold; and determine that the substrate has dried completely in response to a determination that the temperature value is greater than the temperature threshold (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]).
With respect to claim 7, Boland discloses wherein: the processor is configured to adapt a drying parameter of the dryer based on the comparison of the temperature value with the temperature threshold; and the drying parameter includes: a thermal capacity for drying the substrate; and a manner in which thermal energy is supplied to the substrate (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]).
With respect to claim 8, Boland discloses wherein the manner in which thermal energy is supplied to the substrate includes conduction, convection, or radiation (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]).
With respect to claim 9, Boland discloses wherein the processor is configured to operate the dryer based on the comparison to set the temperature value to a nominal value (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]).
wherein the nominal value is the temperature threshold (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]).
With respect to claim 11, Boland discloses wherein the processor is configured to: determine quantity information corresponding to a fluid quantity that has been applied onto the substrate; and(a) determine the information corresponding to the degree of drying of the substrate based on the quantity information and/or operate the dryer based on the quantity information; and/or (b) establish, based on the quantity information, a point in time at which the temperature value is determined after the beginning of the drying of the substrate, and/or a position along a drying route for drying the substrate at which the temperature value is detected (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]).
With respect to claim 12, Boland discloses wherein: the drying system comprises a plurality of dryers that are arranged along a drying route; the drying system is configured to guide the substrate along the drying route for drying; and the temperature sensor is configured to detect the temperature value at least at one position along the drying route (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]).
With respect to claim 13, Boland discloses wherein the drying system is comprised within a printer and the substrate is a printed recording medium (900, 980, 340, 1000/1002 FIG. 9, FIG. 10 [0049]-[0057]).



Conclusion
The prior art made of record, whether or not relied upon, is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 20090295894 to Hori discloses spraying a drying airflow.
U.S. Patent Publication No. 20140253624 to Boland et al. discloses systems and methods for dynamic radiant drying.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/BRADLEY W THIES/Primary Examiner, Art Unit 2853